Case 1:18-cv-03260-PKC-RER Document 113 Filed 12/02/20 Page 1 of 1 PageID #: 4731
                COWAN,                   41 MADISON AVENUE                   NANCY E. WOLFF
                                         NEW YORK, NY 10010                  (212) 974-7474
                DEBAETS,
                                         T: 212 974 7474                     nwolff@cdas.com
                ABRAHAMS &               F: 212 974 8474

                SHEPPARD LLP              www.cdas.com




  D ECEMBER 2, 2020

  VIA ECF
  Hon. Ramon E. Reyes, Jr., U.S.M.J.
  Eastern District of New York
  United States Courthouse
  225 Cadman Plaza East, Room N208
  Brooklyn, New York 11201

  Re:     Michael Grecco Prods., Inc. v. Alamy Inc., Case No. 18 Civ. 3260 (PKC) (RER)

  Dear Judge Reyes:

  We represent defendant Alamy Inc. (“US Alamy”) and defendant Alamy Ltd. (“UK Alamy,” together
  with US Alamy, the “Defendants”) in the above-referenced proceeding. We write to provide the full
  correspondence referenced by plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in his December
  1, 2020 letter (the “Letter”) opposing Defendants’ letter motion, which correspondence Plaintiff
  selectively excerpted in part as Exhibit 1 to its Letter. See Dkt No. 112-1. Plaintiff’s Exhibit 1 failed
  to include subsequent, relevant email exchanges, dated October 14, 2020, and October 15, 2020,
  respectively, which are annexed hereto as Exhibit A.

  The correspondence at issue was cited in Defendants’ original letter seeking an extension of the
  deadline to submit expert rebuttal reports, see Dkt. No. 111 at 2, but Defendants did not file the actual
  correspondence with the Court because they were observing Your Honor’s Individual Rule II.B, which
  expressly states that “Copies of correspondence between counsel shall not be filed or sent to the
  Court.” However, because Plaintiff did not include the two subsequent email exchanges in the
  correspondence, wherein Defendants’ counsel repeatedly asks for confirmation that the deadline for the
  “expert reports” (emphasis added) would be Monday, October 19, it is necessary to provide the Court
  with the full exchange for context, particularly because Plaintiff mischaracterizes both Defendants’
  submission of their moving report on October 19 as “tactical,” and their belief that they could file both
  a moving and rebuttal expert report as non-sensical. Dkt. No. 112 at 3.

  We thank the Court for its time and attention to this matter.

  Respectfully submitted,

  /s/ Nancy E. Wolff
  Nancy E. Wolff

  cc:     All counsel of record (via ECF and electronic mail)
